Citation Nr: 0948424	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  06-00 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for hepatitis 
C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce





INTRODUCTION

The Veteran served on active duty from February 1974 to 
February 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the Veteran's petition 
to reopen his claim for service connection for hepatitis C.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for hepatitis C was denied by a May 2003 rating decision.  He 
did not appeal. 

2.  The evidence submitted since May 2003 does not relate to 
a necessary unestablished fact and fails to raise a 
reasonable possibility of substantiating the Veteran's claim 
for service connection for hepatitis C. 


CONCLUSIONS OF LAW

1.  The May 2003 rating decision that denied entitlement to 
service connection for hepatitis C is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has not been submitted since 
the May 2003 rating decision that denied entitlement to 
service connection for hepatitis C and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 
18 Vet. App. 112 (2004).

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim, as well as the evidence necessary to establish the 
underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The RO letter sent in August 2004 provided the 
Veteran with notice of the evidence needed to reopen the 
claim and the evidence needed to substantiate the claim, i.e. 
evidence showing the condition claimed was occurred in or 
caused by service.  As the Veteran also received notice of 
the evidence and information necessary to substantiate a 
claim for service connection in an RO letter sent in March 
2003 in response to his initial claim for service connection 
for hepatitis C, it is not prejudicial to the appellant for 
the Board to decide the appeal.  See, e.g.  Shinseki v. 
Sanders, 129 S.Ct. 1696, 1708 (2009).   Therefore, the 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir., 2004).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  This duty includes assisting the Veteran in the 
procurement of service treatment records, other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In this case, the RO has obtained the 
Veteran's service records and VA treatment records, and the 
Veteran submitted private medical records and statements on 
his behalf.  The Veteran has not identified any additional 
relevant records that VA failed to obtain.  Further, a VA 
examination is not required in this case in the absence of 
new and material evidence.  38 C.F.R. § 3.159(c)(4)(C)(iii).  
Accordingly, the Board will proceed with the claim based on 
the evidence of record.  Id. 

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.

II.  New and Material Evidence

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection on the merits, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The Veteran's claim of entitlement to service connection for 
hepatitis C was denied by a May 2003 rating decision.  The RO 
denied the claim on the grounds that there was no evidence 
that the Veteran's hepatitis C was incurred or aggravated 
during service.  In doing so, the RO noted that there was no 
evidence of treatment for, or a diagnosis of, hepatitis 
during service.  The RO also pointed out that the evidence 
instead showed that the Veteran's hepatitis C diagnosis was 
first confirmed by a March 2002 liver biopsy, and that VA 
treatment records from February 2002 identified other risk 
factors including past surgeries in 1987 and 1989.  The 
Veteran was notified of this decision and of his appellate 
rights by letter dated May 20, 2003.  He did not appeal.  
Therefore, the May 2003 rating decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The Veteran filed a 
claim to reopen in August 2004.   

A previously denied claim may be reopened by the submission 
of new and material evidence.  38 U.S.C.A. §  5108; 38 C.F.R. 
3.156.  Evidence is new if it has not been previously 
submitted to agency decision makers.  38 C.F.R. § 3.156(a).  
Evidence is material if it, either by itself or considered in 
conjunction with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  For 
the purpose of determining whether a case should be reopened, 
the credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
	
At the time of the May 2003 rating decision, the evidence of 
record consisted of the Veteran's service treatment records, 
VA treatment records dated from February 2003 to March 2003, 
private treatment records dated from February 2002 to August 
2002, and the Veteran's statements from October 2002 
asserting that hepatitis C was incurred in service as a 
result of pre-service vaccinations, in-service vaccinations, 
or health hazards on the many field trips taken while 
stationed overseas.  The Veteran indicated that he first 
became aware that he had hepatitis C in 1999 when he tried to 
donate blood.  Subsequent private treatment records reflected 
a possible onset date in the 1970s.  In February 2002, the 
Veteran gave a history of using drugs about 27 years ago 
while in Europe.  See 38 C.F.R. § 3.301.

Since May 2003, new evidence has been associated with the 
Veteran's claims file.  With regard to the new evidence 
submitted, it is cumulative of the evidence considered by the 
RO in May 2003.  The private hospital treatment records 
submitted show that the Veteran received outpatient treatment 
and that a liver biopsy was performed confirming chronic 
hepatitis C, the new VA treatment records show that the 
Veteran has been diagnosed with hepatitis C has pursued 
treatment, and the Veteran's statements reiterate the 
assertions regarding the origin of his hepatitis C that were 
of record in May 2003.  Moreover, when the claim turns on a 
medical matter, the appellants' own statements, without 
supporting evidence, are insufficient to reopen a claim.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993). 

The Veteran's claim was previously denied because the 
evidence did not show that hepatitis C was caused by or 
incurred in service.  The private hospital records, recent VA 
treatment records, and the Veteran's statements submitted 
since May 2003 are cumulative.  Additionally, this evidence 
is not material because it does not tend to show that the 
Veteran's hepatitis C had its onset during, or was caused by, 
his military service.  Although the newly associated 
treatment records confirm the Veteran's diagnosis of 
hepatitis C, this new evidence does not indicate that the 
Veteran's hepatitis C had its onset during active service or 
is related to any in-service disease, event, or injury.  
Accordingly, because the new evidence of record fails to 
provide a reasonable possibility of substantiating the 
Veteran's service-connection claim, this evidence does not 
provide a basis for reopening the claim.  See 38 C.F.R. § 
3.156.  

As new and material evidence has not been submitted, the 
Veteran's claim to reopen his previously denied claim for 
entitlement to service connection for hepatitis C is denied.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for hepatitis C is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


